Exhibit 10.57

NATIONWIDE FINANCIAL SERVICES, INC.

2008 DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

1. Name of Plan. This plan shall be known as the “Nationwide Financial Services,
Inc. 2008 Deferred Compensation Plan for Non-Employee Directors” and is
hereinafter referred to as the “Plan.”

2. Purpose of Plan. The purpose of the Plan is to enable Nationwide Financial
Services, Inc. (the “Company”) to attract and retain qualified persons to serve
as directors.

3. Effective Date and Term. The Plan became effective as of February 20, 2008
and shall remain in effect until terminated by the Board.

4. Participants. Each member of the Board of Directors of the Company (the
“Board”) in 2008 who is not an employee of the Company or any of its
subsidiaries or of any controlling affiliate or its subsidiaries and who is
designated by the Board as a participant in the Plan shall be a participant
(“Participant”) in the Plan.

5. Deferred Retainer. Ninety thousand dollars ($90,000) of each Participant’s
annual retainer for service on the Board in 2008 will be deferred under the Plan
(“Deferred Amount”).

6. Accounts and Allocations.

(a) Deferred Amount: Each Participant’s Deferred Amount shall be credited to an
account (the “Book Account”) established for the Participant on or as soon as
administratively practicable after the date such Deferred Amount would have been
paid to the Participant had it not been deferred pursuant to Section 5 of the
Plan.

(b) Book Account: The Book Account shall be maintained for a Participant on the
accounting system of the Company reflecting such Participant’s Deferred Amount
and earnings or losses on the Deferred Amount; provided, however, that the
existence of such book entries and a Book Account shall not create and shall not
be deemed to create a trust of any kind, or a fiduciary relationship between the
Company and (i) the Participant, (ii) the individual, trust or institution
designated by the Participant to assume ownership of the Participant’s Book
Account upon the Participant’s death (the “Beneficiary”) or (iii) any other
person, under the Plan.

(c) Earnings Credited to Book Account: Each Participant’s Book Account will be
credited or debited with earnings or losses for the period from the date on
which the Deferred Amount is credited to the Book Account until the last day
that the New York Stock Exchange is open for business preceding the date on
which the Deferred Amount is distributed. Such earnings or losses will be
credited or debited to reflect credits and debits that would have occurred had
an amount equal to the Participant’s Book Account been invested in the
investment options chosen, from time to time, by the Participant from among the
options made available by the Company. Subject to such



--------------------------------------------------------------------------------

restrictions or limitations as the Company may prescribe from time to time, the
Participant may change the investment options in which his or her account is
deemed to be invested for this purpose on any date that the New York Stock
Exchange is open for business. The Company shall, in its sole discretion, select
the investment options available to Participants.

(d) The initial investment option for the Deferred Amount will be the Nationwide
Guaranteed Investment Fund and the Book Account will remain in such investment
option until the Participant changes the investment option in accordance with
available investment options and in accordance with the procedures provided by
the Company.

(e) Vested Interest: Each Participant shall always be 100% vested in the balance
in his or her Book Account.

7. Payment. The amount in a Participant’s Book Account shall be paid in cash in
a lump sum to the Participant upon, or as soon as administratively practicable
after (but in no event more than 90 days after), the date the Participant has a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). If the Participant’s separation
from service results from the Participant’s death, payment shall be made to the
Participant’s Beneficiary (or to the administrator or executor of the
Participant’s estate if no valid beneficiary designation is in effect upon the
death of the Participant) in the manner and at the time specified in the prior
sentence.

8. Amendment and Termination. The Board, without the consent of any Participant
or Beneficiary, may amend or terminate the Plan at any time; provided, however,
that no amendment shall be made or act of termination taken which divests any
Participant or Beneficiary of the right to receive payments under the Plan with
respect to amounts then credited to the Participant’s Book Account.

9. Administration of the Plan. The Plan will be administered by a committee
appointed by the Board, consisting of two or more persons who are not eligible
to participate in the Plan (the “Committee”). Members of the Committee need not
be members of the Board. The Committee shall adopt such rules as it may deem
appropriate in order to carry out the purpose of the Plan. All questions of
interpretation, administration and application of the Plan shall be determined
by the Committee, except that the Committee may authorize any one or more of its
members, or any officer of the Company, to execute and deliver documents on
behalf of the Committee. The determination of the Committee shall be final and
binding in all matters relating to the Plan.

 

2



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Nothing in the Plan shall be deemed to create any obligation on the part of
the Board to nominate any director for reelection by the Company’s stockholders
or to limit the rights of the stockholders to remove any director. It is
expressly understood that the Plan relates merely to the promise of payment of
deferred compensation for the Participant’s services as a member of the Board,
payable after the Participant’s separation from service on the Board as
described in Section 7.

(b) Nothing contained in the Plan, and no action taken pursuant to the Plan by
the Company or any Participant shall create, or be construed to create, a trust
of any kind, or a fiduciary relationship between the Company and the
Participant, a Beneficiary or any other person. Any trust created by the Company
and any assets held by any such trust to assist the Company in meeting its
obligations under the Plan shall conform to the terms of the model trust
described in Internal Revenue Procedure 92-64 and as subsequently modified.

(c) Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements for the Participants.

(d) Payments to any Participant or Beneficiary shall be made from assets which
shall continue, for all purposes, to be a part of the general, unrestricted
assets of the Company. Title to and beneficial ownership of any assets, whether
cash or investments that the Company may earmark to pay the Deferred Amount
hereunder, shall at all times remain assets of the Company and no Participant or
Beneficiary or other person who may be entitled to payment under the Plan shall
have any property interest in any specific asset of the Company as a result of
the Plan. The obligation of the Company under this Plan shall be an unfunded,
for tax purposes, and unsecured promise to pay money in the future. To the
extent any person acquires a right to receive payments from the Company under
the Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company, and no such person shall have nor require any legal or
equitable right, interest or claim in or to any property or asset of the Company
as a result of the Plan. The Company shall have no obligation to invest any
assets as directed by Participants pursuant to Section 6(c). The elections made
by Participants pursuant to that section shall be used solely for purposes of
measuring the earnings credited to the Book Accounts of Participants.

(e) If, in its discretion, the Company purchases an insurance policy or policies
insuring the life of a Participant or any other property to allow the Company to
recover the cost of providing amounts, in whole or in part, under this Plan,
neither the Participant, the Beneficiary nor any other person shall have any
rights whatsoever to the proceeds from such policy or policies. The Company
shall be the sole owner and beneficiary of any such insurance policy and shall
possess and may exercise all incidents of ownership in such policy. No such
policy, policies or other property shall be held in any trust for the
Participant or any other person nor as collateral security for any obligation of
the Company under this Plan.

 

3



--------------------------------------------------------------------------------

(f) There is no obligation on the part of the Company to fund for any liability
which accrues as a result of the Plan.

(g) Neither the Participant, a Beneficiary nor any other beneficiary under the
Plan shall have any power or right to transfer, assign, anticipate, hypothecate
or otherwise encumber any part or all of the amounts payable under this Plan. A
Participant’s or a Beneficiary’s rights to benefit payments under the Plan are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of the
Participant or of the Beneficiary, and no such amounts shall be subject to
seizure by any creditor of any Participant or Beneficiary, by a proceeding at
law or in equity, nor shall such amounts be transferable by operation of law in
the event of bankruptcy, insolvency or death of the Participant or the
Beneficiary, or any other beneficiary hereunder. Any such attempted assignment
or transfer shall be void.

(h) A Participant who believes that such Participant is being denied an amount
to which the Participant is entitled under the Plan may file a written request
for such amount with the Committee, setting forth the Participant’s claim. The
request must be addressed to the Committee at the Company’s address as provided
in Section 10(m).

(i) If any provision of the Plan is held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision of the Plan,
and the Plan shall be construed and enforced as if such invalid or unenforceable
provision had not been included in the Plan.

(j) It is the intention that the provisions of this Plan comply with
Section 409A of the Code and the rules, regulations and other authorities
promulgated under Section 409A of the Code and all provisions of this Plan will
be construed and interpreted in a manner consistent with Section 409A of the
Code.

(k) Headings used throughout the Plan are for convenience only and shall not be
given legal significance.

(l) The Plan shall be binding upon and shall inure to the benefit of, the
Company and its successors and assigns, and the Participants and their
Beneficiaries and the successors, heirs, executors, administrators and
beneficiaries of the Company, the Participants and the Beneficiaries.

(m) Any notice, consent or demand required or permitted to be given under the
Plan shall be in writing and shall be signed by the party giving or making the
same. If such notice, consent or demand is mailed to any Participant or the
Company, it shall be sent by United States certified mail, postage prepaid, and
addressed to such party’s last known address as shown on the records of the
Company. The address of the Company, for this purpose, shall be One Nationwide
Plaza, Columbus, Ohio 43215-2220. The date of such mailing shall be deemed the
date of notice, consent or demand. Any party may change the address to which
notice is to be sent by giving notice of the change of address in the manner
described in this Section 10(m).

 

4



--------------------------------------------------------------------------------

11. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware to the extent that such laws are not
preempted by any federal laws, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction.

 

 

Approved by the Board of Directors February_20, 2008, effective February_20,
2008.

 

5